DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 and 12/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
 
 Claim Status
This Office Action is in response to communications filed on 3/20/2020. Claims 1-18 were pending for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“detection unit that detects”, in claims 1-2, 8, 16,  
“detection unit calculates and detects” in claim 3, 
detection unit performs and sets” in claim 4, 
operation control unit that performs and/or controls, in claims 8-15, and
“processing unit that generates and/or adjusts” in claims 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-3, 6-8, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Non Patent Literature/NPL: ZHU, Qingsong et al. (ZHU; A Fast  Single  Image Haze Removal Algorithm Using Color Attenuation Prior,"  IEEE  Transactions  on Image Processing, November 2015, vol. 24, no. 11, pp. 3522-3533) in view of Grindstaff et al., (Grindstaff; US 20120212477). 

Regarding 1, ZHU teaches an information processing apparatus (Fig 3; imaging system) comprising a transmittance detection unit (section VI para. [001]; algorithms in MatlabR2013a environment on P4-3.3GHz PC w/ 6GB RAM) that detects a 5transmittance of haze at a time of imaging of a captured image, using a transmittance estimated (Section 2, Fig 1 top left Section II para. [002] – [004]; since scattering coefficient β regarded as constant in homogeneous atmosphere condition, medium transmission t is estimated easily per Equation (2): t (x ) = e−βd(x)) for each of regions from the captured image (Section III, para. [002] & Fig 2; example with natural scene to show how brightness & saturation of pixels vary within a hazy image; Examiner notes reference to pixels and also the regions thereof being processed), and
 depth information from the captured image (Fig 1 top right; Section II para. [002]; depth of scene d is most important information; Section II para. [004]; task of dehazing converted into 

Zhu does not explicitly teach depth information for each of the regions. Grindstaff from an analogous art teaches generating a depth map d(x,y) from the estimated transmission t(x,y) of different areas of an image on the basis of the relational expression d(x,y) =- *ln(t(x,y) (per paras. [008] & [009]; scattering coefficient being predetermined on the basis of the characteristics of images to be processed or being calculated from a known depth value for a particular pixel and the transmission value at said pixel). Therefore, it would have been obvious for one of ordinary kill in the art at the time of filing the invention to modify the algorithm described in Zhu for the advantage of the scattering coefficient being calculated from a known depth value for a particular pixel and the transmission value at said pixel, as opposed to, being determined by depth information from the captured image. 

Regarding claim 2, ZHU teaches the information processing apparatus according to claim 1, and Zhu further teaches wherein the transmittance detection unit detects the transmittance of the haze on a basis of a logarithm average value of the estimated transmittances (Section IV C, paras. [001] - [003], Figs 6-7; maximize natural logarithm of the likelihood ln L; Examiner interprets using likelihood/L and Zhu’s algorithm quantitatively assess/rate haze transmittance and removal thereof by calculating mean squares errors (MSE), per Section VI C, Fig. 13; as a form of averaging the likelihood of haze transmittance since MSE results are calculated to determine rate of success of an algorithm’s haze removal) and 
an average value of depths indicated by the depth information in a whole of the captured image (Section IV D, paras. [001] - [002], Fig 8; Examiner: estimation of scene depth/depth map with 8(c) interpreted as average value of depths through the use of scaling, per scale “r” (raw depth map (b) shown scaled with r=15 in (c) in order to average color intensity of image pixels that lack intense color/white pixels so they are not wrongly estimated as haze).

Regarding claim 3, ZHU teaches the information processing apparatus according to claim 2, and Zhu further teaches wherein the transmittance detection unit calculates an atmospheric scattering coefficient (scattering coefficient β calculated per model as expressed in formula directly Section II, paras [001]-[002] and presented below) at the time of imaging on the basis of the logarithm average value of the estimated transmittance (see claim 2) and the average value of the depths (see claim 2), and
 detects the transmittance of the haze on a basis of the atmospheric scattering coefficient and the depth information (model expressed as follows: 
I(x ) = J(x )t (x ) + A(1 − t (x )),    (1)
t (x ) = e−βd(x),	                 (2)
where x is position of pixel within image, I is hazy image, J is scene radiance representing haze-free image, A is atmospheric light, t is medium transmission, β is scattering coefficient of atmosphere and d is depth of scene. I, J and A are all three-dimensional vectors in RGB space. Since I is known, goal of dehazing is to estimate A and t, then restore J according to Equation (1)).

Regarding claim 6, ZHU teaches the information processing apparatus according to claim 1, and Grindstaff further teaches wherein the region is a region of one pixel  provided at a predetermined interval (paras. [008] - [009]; scattering coefficient being predetermined on the basis of the characteristics of images to be processed or being calculated from a known depth value for a particular pixel and the transmission value at said pixel at the time(s) the depth value(s) is/are obtained; Examiner interprets time(s) depth value(s) obtained as a predetermined interval, per Fig 8 for example). Therefore, it would have been obvious for one of 

Claim 7 is interpreted and rejected the same as claim 1. 

Regarding claim 8, ZHU teaches a control apparatus (Fig 3; imaging system) comprising:
an operation control unit that performs operation control on a basis of a transmittance detected by a transmittance detection unit (section VI para. [001]; algorithms in MatlabR2013a environment on P4-3.3GHz PC w/ 6GB RAM; Examiner interprets PC w/ RAM as performing functions of both, the operation control unit and transmittance detection unit). The remainder of the claim is interpreted and rejected the same as claim 1.

Regarding claim 14, ZHU teaches the control apparatus according to claim 8, and Zhu further teaches wherein the operation control unit performs control to output the detected transmittance to an outside on the basis of the transmittance detected by the transmittance detection unit (see Fig 3(b), pg. 3524 paras. [004]-[006] on Fig 3; imaging system outputs detected transmittance to an outside/output digitized image on the basis of the transmittance detected by the transmittance detection unit).

Regarding claim 15, ZHU teaches the control apparatus according to claim 8, and Zhu further teaches wherein the operation control unit controls movement operation on a basis of the transmittance for each of the regions detected by the transmittance detection unit (Fig 5, pg. 3524, 2nd col. Para [003]; Figure 5(a) is HSV color model, Figure 5(b-d) are near, moderate-
between vector I and its projection as α, according to the HSV color model, when α varies between 0 and 90 degrees, the higher the value of α is, the higher the value of tangentα is, which indicates the greater the difference between the component of I in the direction of V and the component of I in the direction of S. As the depth increases, the value v increases and the saturation s decreases, and therefore α increases… angle α is positively correlated with depth; Examiner interprets control of scene depths based on angular movement in the HSV color model as a movement operation based on transmittance detected by the transmittance detection unit). The remainder of the claims is interpreted and rejected the same as claim 1.

Regarding claim 16, ZHU teaches an image processing apparatus (Fig 3; imaging system, including per section VI para. [001]; algorithms in MatlabR2013a environment on P4-3.3GHz PC w/ 6GB RAM) comprising:
a transmittance detection unit that detects a transmittance of haze at a time of imaging of a captured image, using a transmittance estimated for each of regions from the captured image (Section 2, Fig 1 top left Section II para. [002] – [004]; since scattering coefficient β regarded as constant in homogeneous atmosphere condition, medium transmission t is estimated easily per Equation (2): t (x ) = e−βd(x)), and 
depth information from the captured image (Fig 1 top right; Section II para. [002]; depth of scene d is most important information; Section II para. [004]; task of dehazing converted into depth information restoration; also see Section IV A-B, D, Figs 6-10 relative to depth info, as well as Section V A-B & VI A-D w/ Figs 11-13) and
a haze removal processing unit (Section VI, para. [001]; algorithms in MatlabR2013a environment on P4-3.3GHz PC w/ 6GB RAM) that generates an image with the haze removed 

Zhu does not explicitly teach depth information for each of the regions. Grindstaff from an analogous art teaches generating a depth map d(x,y) from the estimated transmission t(x,y) of different areas of an image on the basis of the relational expression d(x,y) =- *ln(t(x,y) (per paras. [008] & [009]; scattering coefficient being predetermined on the basis of the characteristics of images to be processed or being calculated from a known depth value for a particular pixel and the transmission value at said pixel). Therefore, it would have been obvious for one of ordinary kill in the art at the time of filing the invention to modify the algorithm described in Zhu for the advantage of the scattering coefficient being calculated from a known depth value for a particular pixel and the transmission value at said pixel, as opposed to, being determined by depth information from the captured image. 

Regarding claim 18, ZHU teaches the image processing apparatus according to claim 16, and ZHU further teaches wherein the haze removal processing unit generates the image with the haze removed on a basis of a transmittance model, using the captured image and the detected transmittance (Abstract; by creating linear model for modeling scene depth of hazy image under this novel prior and learning parameters of model with a supervised learning method, the depth information can be well recovered & w/ depth map of hazy image, we easily estimate transmission and restore scene radiance via atmospheric scattering model, and effectively remove haze from image).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Non Patent Literature/NPL: ZHU, Qingsong et al. (ZHU; A Fast Single Image Haze Removal Algorithm Using Color Attenuation Prior," IEEE Transactions on Image Processing, November 2015, vol. 24, no. 11, pp. 3522-3533) in view of Grindstaff et al., (Grindstaff; US 20120212477) further in view of JP 1993278519 Fog Lamp Controller, 26 October 1993; hereinafter, JP8519).

Regarding claim 9, ZHU teaches the control apparatus according to claim 8, but ZHU is silent on wherein the operation control unit performs lamp drive control on the basis of the transmittance detected by the transmittance detection unit.
JP8519 from an analogous art teaches in concept. an operation control unit performs lamp drive control on the basis of the transmittance detected by a transmittance detection unit (para. [008]; adjusting the amount of lighting light of a fog lamp according to the light transmittance and the distance between a vehicle in front or a vehicle following). Therefore, it would have been obvious for one of ordinary kill in the art at the time of filing the invention to modify Zhu’s control means with the concept above, as taught by JP8519, for the advantage of adjusting the amount of lighting light of a lamp according to the light transmittance. 

Regarding claim 10, ZHU teaches the control apparatus according to claim 9, but ZHU is silent on wherein the operation control unit performs lighting control on the basis of the transmittance detected by the transmittance detection unit.
JP8519 from an analogous art teaches in concept, an operation control unit performs lighting control on the basis of the transmittance detected by a transmittance detection unit (para. [008]; adjusting the amount of lighting light of a fog lamp according to the light transmittance and the distance between a vehicle in front or a vehicle following). Therefore, it would have been obvious for one of ordinary kill in the art at the time of filing the invention to 

Regarding claim 11, ZHU teaches the control apparatus according to claim 9, but ZHU is silent on wherein the operation control unit performs light amount control on the basis of the transmittance detected by the transmittance detection unit.
JP8519 from an analogous art teaches in concept, an operation control unit light amount control on the basis of the transmittance detected by a transmittance detection unit (para. [008]; adjusting the amount of lighting light of a fog lamp according to the light transmittance and the distance between a vehicle in front or a vehicle following). Therefore, it would have been obvious for one of ordinary kill in the art at the time of filing the invention to modify Zhu’s control means with the concept above, as taught by JP8519, for the advantage of performing light amount control according to the light transmittance. 
Regarding claim 12, ZHU teaches the control apparatus according to claim 9, but ZHU is silent on wherein the operation control unit controls an irradiation direction on a basis of the transmittance.
JP8519 from an analogous art teaches in concept, an operation control unit controls an irradiation direction on a basis of the transmittance (para. [008]; adjusting the amount of lighting light of a fog lamp according to the light transmittance and the distance between a vehicle in front or a vehicle following/behind). Therefore, it would have been obvious for one of ordinary kill in the art at the time of filing the invention to modify Zhu’s control means with the concept above, as taught by JP8519, for the advantage of adjusting the amount of lighting light according to the light transmittance and the distance between a vehicle in front or a vehicle following/behind; Examiner interprets in front of or following/behind as being equivalent to an irradiation direction). The remainder of the claim is interpreted and rejected the same as claim 8.


JP8519 from an analogous art teaches in concept, an operation control unit performs lamp drive control of a fog lamp on the basis of the transmittance detected by a transmittance detection unit (para. [008]; adjusting the amount of lighting light of a fog lamp according to the light transmittance and the distance between a vehicle in front or a vehicle following). Therefore, it would have been obvious for one of ordinary kill in the art at the time of filing the invention to modify Zhu’s control means with the concept above, as taught by JP8519, for the advantage of adjusting the amount of lighting light of a fog lamp according to the light transmittance. 

Allowable Subject Matter
Claims 4-5, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record and/or any reasonable combination thereof does not teach the features of claim 4, 5, and 17 as a whole. The prior art does not teach claims:

4. The information processing apparatus according to claim 1, wherein the transmittance detection unit performs grayscale conversion that causes a grayscale of a depth indicated by the depth information for each of the regions to correspond to a grayscale of the estimated transmittance, and sets the depth after the grayscale conversion as the transmittance of the haze.
5. The information processing apparatus according to claim 4, wherein in the grayscale conversion, a histogram obtained by normalizing the depth indicated by the depth information is caused to correspond to a histogram of the estimated transmittance.

17. The image processing apparatus according to claim 16, wherein the haze removal processing unit adjusts contrast in accordance with a reciprocal of the detected transmittance to generate the image with the haze removed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Shin et al., (US 20150371373) teaches an apparatus and a method for removing fog in 
an image capable of providing a defogged image without a sense of difference by 
adaptively controlling defogging parameters in response to a density of fog to 
remove fog.

Higaki (US 9558534) teaches an image restoration function which ensures physical accuracy, while reducing computational cost, by eliminating a division into local regions.  The present invention provides an image processing apparatus including: an initial solution generating unit configured to generate an initial solution of a restored image and an initial solution of a transmittance distribution; and an iterative processing unit configured to receive input data on the generated initial solution of the restored image and input data on the generated initial solution of the transmittance distribution, and to repeat updating of one of the transmittance distribution and the restored image, using the transmittance distribution and the restored image, in such a way as to alternate the updating of the transmittance distribution with the updating of the restored image independently for each pixel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684                                                                                                                                                                                            
/FEKADESELASSIE GIRMA/            Primary Examiner, Art Unit 2689                                                                                                                                                                                            

/QUAN-ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684